Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 1 of 35 PageID #: 126




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,
L.P.,

                   Plaintiff,
                                                          Civil Action No. 19-cv-336
                   v.
                                                           JURY TRIAL DEMANDED
SPRINT CORPORATION, SPRINT
COMMUNICATIONS CO., L.P., SPRINT
SOLUTIONS, INC., SPRINT SPECTRUM
L.P., and COMMSCOPE INC.,

                   Defendants.


                   AMENDED COMPLAINT FOR PATENT INFRINGEMENT

            1. Plaintiff BARKAN WIRELESS IP HOLDINGS, L.P. (“Plaintiff”), for its

Complaint against Sprint Corporation, Sprint Communications Co., L.P., Sprint Solutions, Inc.,

Sprint Spectrum, L.P., (collectively, “Sprint”), and CommScope, Inc. (together with Sprint,

collectively “Defendants”) alleges:

                                         THE PARTIES

            2. Plaintiff is a Delaware limited partnership founded by Dr. Elad Barkan (“Dr.

Barkan”), an Israeli computer scientist and inventor. Dr. Barkan received his Ph.D. from the

Technion – Israel Institute of Technology in Haifa, Israel, and is now a researcher at the

Weizmann Institute of Science, a research university in Rehovot, Israel. Dr. Barkan also serves

as the Chief Scientist of KeySee Software Ltd.

            3. Plaintiff is informed and believes, and on that basis alleges, that defendant Sprint

Corporation is a Kansas corporation with its principal place of business at 6200 Sprint Parkway,

Overland Park, Kansas 66251. Sprint Corporation is doing business on an ongoing basis in this
                                                 1

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 2 of 35 PageID #: 127




judicial district and has regular and established places of business in this judicial district. Sprint

Corporation may be served through its registered agent Corporation Service Co., 251 Little Falls

Drive, Wilmington, DE 19808.

            4. Plaintiff is informed and believes, and on that basis alleges, that defendant Sprint

Communications Company L.P. (“SCC”) is a Delaware limited partnership with a principal place

of business at 6200 Sprint Parkway, Overland Park, Kansas 66251, and that SCC is a wholly

owned indirect subsidiary of Sprint Corporation. SCC is doing business on an ongoing basis in

this judicial district and has regular and established places of business in this judicial district.

SCC may be served through its registered agent Corporation Service Co., 251 Little Falls Drive,

Wilmington, DE 19808.

            5. Plaintiff is informed and believes, and on that basis alleges, that Sprint Solutions,

Inc. (“SSI”) is a Delaware corporation with its principal place of business at 6200 Sprint

Parkway, Overland Park, Kansas 66251, and that SSI is a wholly owned indirect subsidiary of

Sprint Corporation. SSI is doing business on an ongoing basis in this judicial district and has

regular and established places of business in this judicial district. SSI may be served through its

registered agent Corporation Service Co., 251 Little Falls Drive, Wilmington, DE 19808.

            6. Plaintiff is informed and believes, and on that basis alleges, that defendant Sprint

Spectrum L.P. (“Sprint Spectrum”) is a Delaware limited partnership with its principal place of

business at 6200 Sprint Parkway, Overland Park, Kansas 66251, and that Sprint Spectrum is a

wholly owned indirect subsidiary of Sprint Corporation. Sprint Spectrum is doing business in

this judicial district and has regular and established places of business in this judicial district.

Sprint Spectrum may be served through its registered agent Corporation Service Co., 251 Little

Falls Drive, Wilmington DE 19808.

                                                  2

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 3 of 35 PageID #: 128




            7. Plaintiff is informed and believes, and on that basis alleges, that CommScope is a

Delaware corporation with its principal place of business at 1100 10th Ave. Ct Southeast,

Hickory, North Carolina 28602. In 2015, CommScope acquired Airvana, a provider of small cell

and femtocell technology that was based in Chelmsford, Massachusetts. See CommScope to

Acquire Leading Small Cell Provider Airvana, COMMSCOPE (Sept. 8, 2015), available at

https://www.commscope.com/NewsCenter/PressReleases/CommScope-to-Acquire-Leading-

Small-Cell-Provider-Airvana (last visited Oct. 7, 2019). CommScope is doing business, either

directly or through its agents, on an ongoing basis in this judicial district and has a regular and

established place of business in this judicial district. CommScope may be served through its

registered agent Corporation Service Co., 251 Little Falls Drive, Wilmington DE 19808.

                                  JURISDICTION AND VENUE

            8. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et

seq.

            9. This Court has personal jurisdiction over Sprint because, inter alia, it has done

and continues to do business in Texas, and has committed and continues to commit acts of patent

infringement in the state of Texas, including making, using, offering to sell and/or selling

accused products in Texas, and/or importing accused products into Texas, and/or inducing others

to commit acts of patent infringement in Texas, including at regular and established physical

places of business, such as retail stores.

            10. Venue is proper as to Sprint under 28 U.S.C. § 1400(b). Plaintiff is informed and

believes, and on that basis alleges, that Sprint has committed acts of infringement and has a

regular and established place of business in this District.

                                                  3

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 4 of 35 PageID #: 129




            11. For example, Plaintiff is informed and believes, and on that basis alleges, that

Sprint operates a number of retail stores in this District through which it transacts business. This

includes Sprint retail stores located at 1806 E. End Blvd. N. Ste. 100, Marshall Texas 75670 and

116 E. Loop 281 Ste. 101, Longview Texas 75605. See Find a Sprint Location Near You,

SPRINT, https://storelocator.sprint.com/locator (last visited Oct. 7, 2019).




Fig. 1. Depicting Sprint retail store located at 1806 E. End Blvd. N., Marshall TX 75670.




                                                  4

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 5 of 35 PageID #: 130




Fig. 2. Depicting Sprint retail store located at 1806 E. End Blvd., Marshall TX 75670.




Fig. 3. Depicting Sprint retail store located at 116 E. Loop 281 Ste. 101, Longview Texas
75605.
                                               5

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 6 of 35 PageID #: 131




Fig. 4. Depicting Sprint retail store located at 116 E. Loop 281 Ste. 101, Longview Texas
75605.

            12. Sprint’s commission of acts of infringement, and the presence of Sprint retail

stores in the Eastern District of Texas, establishes venue over it under 28 U.S.C. § 1400(b). See,

e.g., Intellectual Ventures II LLC v. FedEx Corp., No. 16-cv-980-JRG, 2017 WL 5630023, at *6-

*7 (E.D. Tex. Nov. 22, 2017) (Gilstrap, J.) (venue proper based on defendants’ “physical retail

and service locations”).

            13. In fact, in numerous recent actions, Sprint has either admitted or not contested

that the Eastern District of Texas is a proper venue for patent infringement actions against it.

See, e.g., Answer ¶ 19, SOL IP LLC v. AT&T Mobility, LLC, No. 18-cv-526 (E.D. Tex. Mar. 4,

2019); Answer ¶ 28, Mobile Synergy Solutions, LLC v. Sprint Corp., No. 18-cv-445 (E.D. Tex.

Nov. 2, 2018); Answer ¶ 8, Fractus, S.A. v. AT&T Mobility LLC, No. 18-cv-135 (E.D. Tex. June

15, 2018); Answer ¶ 8, Traxcell Techs., LLC v. Sprint Commc’ns Co., LP, No. 2:17-cv-719 (E.D.

Tex. Jan. 22, 2018), ECF No. 13; Answer ¶¶ 8–9, Preferential Networks IP, LLC v. Sprint

Spectrum L.P, No. 2:17-cv-197 (E.D. Tex. Sept. 21, 2017), ECF No. 42; Answer ¶¶ 4–5,

                                                6

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 7 of 35 PageID #: 132




Location Based Servs., LLC v. Sprint Spectrum L.P., No. 2:17-cv-567 (E.D. Tex. Oct. 9, 2017),

ECF No. 13. Sprint has also admitted or failed to contest that it has transacted business in this

district. See, e.g., Traxcell Techs., Answer ¶ 7; Preferential Networks, Answer ¶¶ 8–9; Location

Based Servs., Answer ¶ 4.

            14. This Court has personal jurisdiction over CommScope because, among other

things, CommScope has done and continues to do business in Texas, and has committed and

continue to commit acts of patent infringement in the state of Texas, including making, using,

offering to sell and/or selling accused products in Texas, and/or importing accused products into

Texas, and/or inducing others to commit acts of patent infringement in Texas. For example,

CommScope operates offices at which it does business in Texas at 2601 Telecom Parkway,

Richardson, Texas 70852; 11312 S. Pipeline Road, Eulees, Texas 76040; and 4101 W. Military

Highway A, McAllen Texas 78053.

            15. Venue is proper as to CommScope under 28 U.S.C. § 1400(b).             Plaintiff is

informed and believes, and on that basis alleges, that CommScope has committed acts of

infringement and has a regular and established place of business here.

            16. Plaintiff is informed and believes, and on that basis alleges, that CommScope has

a regular and established physical place of business in the Eastern District of Texas, including at

2601 Telecom Parkway, Richardson Texas 70852, as depicted below.




                                                 7

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 8 of 35 PageID #: 133




Fig. 5. Depicting CommScope’s offices at 2601 Telecom Parkway, Richardson TX 75082.




Fig. 6. Depicting CommScope’s offices at 2601 Telecom Parkway, Richardson TX 75082.




                                           8

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 9 of 35 PageID #: 134




            17. CommScope’s commission of acts of infringement here, and the presence of a

sizeable office at which CommScope does business in the Eastern District of Texas, establishes

venue over it under 28 U.S.C. § 1400(b). See In re Cray, Inc., 871 F.3d 1355, 1362 (Fed. Cir.

2017) (describing location sufficient to establish venue as a “physical, geographical location in

the district from which the business of the defendant is carried out”).

                                         SINGLE ACTION

            18. This suit is commenced against Defendants pursuant to 35 U.S.C. § 299 in a

single action because (a) a right to relief is asserted against the parties jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences relating to the making, using, importing into the United States,

offering for sale, and/or selling of the same accused products or processes and (b) questions of

fact common to all defendants will arise in the action.

            19. Plaintiff is informed and believes, and on that basis alleges, that CommScope

and/or Sprint manufacture and/or sell and/or offer for sale the same products and processes

accused in this action, including the “Airave” and “Magic Box Gold” devices.

                                        PATENTS-IN-SUIT

            20. Plaintiff, as assignee, is the owner of all right, title, and interest in United States

Patent No. 8,559,312 (the “’312 patent”), entitled “Systems, Devices and Methods for Providing

Access to a Distributed Network,” a true and correct copy of which is attached hereto as Exhibit

A. The ‘312 patent is designated a continuation of the application that resulted in United States

Patent No. 8,014,284 (the “’284 patent”); bears a domestic filing date of July 13, 2011; and was

duly and legally issued by the PTO no later than October 15, 2013. Dr. Barkan is the inventor of

the ‘312 patent.

                                                    9

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 10 of 35 PageID #: 135




            21. Plaintiff, as assignee, is the owner of all right, title, and interest in United States

Patent No. 9,392,638 (the “’638 patent”) entitled “Systems, Devices and Methods for Providing

Access to a Distributed Network,” a true and correct copy of which is attached hereto as Exhibit

B. The ‘638 patent is designated a continuation of the applications resulting in the ‘284 and ‘312

patents; bears a domestic filing date of August 21, 2012; and was duly and legally issued by the

PTO no later than July 12, 2016. Dr. Barkan is the inventor of the ‘638 patent.

            22. Plaintiff, as assignee, is the owner of all right, title, and interest in United States

Patent No. 8,014,284 entitled “Systems, Devices and Methods for Providing Access to a

Distributed Network,” a true and correct copy of which is attached hereto as Exhibit C. The ‘284

patent bears a domestic filing date of June 4, 2001; and was duly and legally issued by the PTO

no later than September 6, 2011. Dr. Barkan is the inventor of the ‘284 patent.

            23. Collectively, the ‘312, ‘638, and ‘284 patents are referred to as the “patents-in-

suit.”

            24. At the time of the invention, it was “relatively expensive, time consuming, and

difficult to install cellular networks”—especially in “highly populated urban areas.” Ex. A, ‘312

Patent, at 1:27-:29. Traditional cellular base stations (like cell phone towers) “require[] a large

investment to install,” “service,” and “maintain,” and a high number of complicated

“switchboard” systems. Id. at 1:47-:56. Another problem of traditional cellular infrastructure is

the “relatively high transmit power” at which cell phones must transmit a signal in order to

communicate with cell-phone towers. Id. at 1:32.

            25. Plaintiff’s patents-in-suit solved many of the problems associated with traditional

cellular infrastructure. Generally speaking, Plaintiff’s patents-in-suit relate to the expansion of

cellular networks, in areas in which signal coverage is weak or nonexistent, using coordination

                                                  10

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 11 of 35 PageID #: 136




centers and existing network infrastructure—such as cable television, internet, or wired

telephone connections—to route cellular communications through add-on base stations in lieu of

cell phone towers.




Fig. 7. Illustration from ’312 patent of cellular communications routed through existing network
infrastructure to add-on base stations.

            26. Plaintiff’s patents-in-suit, generally speaking, disclose systems, devices, and

methods for expanding cellular coverage using a gateway, consisting of a transceiver that

establishes a radio-frequency link with a mobile device; an interface that facilitates data flow

between a mobile device and a packet-based data network (such as the Internet); and a

connection regulator that regulates data flow between a mobile device and the data network. The

                                               11

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 12 of 35 PageID #: 137




information is regulated at least partly on information received over the data network from a

coordination center, which connects to the data network through a second interface.

                27. The patents-in-suit describe a preferred embodiment as follows:

                   New base station 43 illustrates yet another type of network enhancement.
           It generates a wireless cell that is directly connected to an Internet 24.

                   Thus, new base station 43 adds a new wireless cell in a location where
           there is available a link to an Internet network 24.

                   The system uses the existing infrastructure, for example cable TV, Internet
           connections and phone networks to provide additional wireless coverage. The
           above detailed structure and method may be used for other networks as well.
           These may include, among others, wireless links, satellite links, cable TV links,
           fiber-optics or a combination thereof.

                  Thus, new base stations 41, 42, and 43 allow to use the existing
           telecommunication infrastructure in developed areas, to enhance the cellular
           network.1

                28. The systems, devices, and methods covered by the patents-in-suit—which have

been implemented in, among other inventions, what are known as “femtocells”—yield

substantial benefits for both consumers and telecommunications providers.

                29. When using implementations of the invention, including femtocell devices,

consumers benefit from increased cell signal strength; reduced cell phone battery consumption;

diminished radiation exposure; higher voice communication quality; the ability to place calls on

a mobile device from indoor locations, or areas of a home or business that would otherwise be

inaccessible; and ease of installation.

                30. Telecommunications providers benefit from, inter alia, access to additional

consumers; increased capacity as subscribers are offloaded from cell phone towers to existing

network infrastructure; and reduced expenditures due to the use of small base stations—which

1
    See Exhibit A, at 12; Exhibit B, at 12; Exhibit C, at 12.

                                                                12

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 13 of 35 PageID #: 138




may be purchased and installed by consumers—in lieu of traditional cellular network

infrastructure.

            31. Sprint, and public news reporting, has trumpeted the significant benefits that

Sprint femtocell devices, including the Accused Products, would generate for Sprint. Such

benefits include not “having to invest in more cell towers” and “boost[ing] coverage.”




Fig. 8. Sprint Using a Magic Box to Boost Wireless Coverage: Bottom Line, CNBC, YOUTUBE,
available at https://www.youtube.com/watch?v=qB-2Ovvnqos.




                                               13

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 14 of 35 PageID #: 139




Fig. 9. Sprint Using a Magic Box to Boost Wireless Coverage: Bottom Line, CNBC, YOUTUBE,
available at https://www.youtube.com/watch?v=qB-2Ovvnqos.

                   DEFENDANTS AND THEIR INFRINGING PRODUCTS

            32. CommScope, established in 1976, is a multinational network infrastructure

provider company that was spun off from General Instrument. CommScope has over 20,000

employees worldwide; customers in over 130 countries, and annual revenues of approximately

$4.6 billion.

            33. Sprint is an American telecommunications company that provides wireless and

internet services. Sprint is the fourth-largest mobile network operator in the United States;

serves over 50 million customers; and has annual revenues of approximately $33.6 billion.

            34. Defendants make, use, offer to sell, sell and/or import into the United States

products and/or systems that infringe the patents-in-suit, including, but not limited to, the Sprint

Airave 2, Sprint Airave 2.5, Sprint Airave 3, Sprint Airave 4, and Sprint Magic Box Gold (the

“Accused Products”).


                                                 14

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 15 of 35 PageID #: 140




             35. Sprint sells and/or distributes the Accused Products to its customers. See, e.g.,

Frequently         Asked   Questions:   Airave,        SPRINT,   https://www.sprint.com/en/support/

solutions/device/airave-support-center.html (“How do I get a Sprint Airave or see if I qualify?

All customers must first qualify for Sprint Airave. . . . Is there a cost associated with Sprint

Airave? Airave is free to use and there are no upfront costs.”); Frequently Asked Questions:

MagicBox Gold, SPRINT, https://www.sprint.com/en/support/solutions/device/magic-box-gold-

support-center.html?INTCID=LP:Magicboxgold:20181712:learnmore (“All customers must first

qualify for Sprint Magic Box. Qualification is based on a number of network and account

criteria to ensure that Magic Box will work for the customer and the Sprint Network.”).

             36. CommScope, and its predecessor-in-interest Airvana, manufactured and/or

sourced the Sprint Airave 2; Sprint Airave 2.5; and Sprint Airave 3.




Fig. 10. Product packaging for the Airave 2 indicating that it is manufactured by “Airvana,”
which was acquired by CommScope.



                                                  15

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 16 of 35 PageID #: 141




Fig. 11. Product packaging for the Airave 2.5 indicating that it is manufactured by “Airvana,”
which was acquired by CommScope.




Fig. 12. Airave 3 “Getting Started Guide” indicating that the device is manufactured by
“CommScope.”

                                              16

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 17 of 35 PageID #: 142




               37. Defendants’ Accused Products are offered for sale online, including through the

Sprint              website.            See          Sprint            Airave         Suport,            SPRINT,

https://www.sprint.com/en/support/solutions/device/airave-support-center.html;                  Sprint    Magic

Box,                           SPRINT,                           https://www.sprint.com/en/support/solutions/

device/magic-box-support-center.html; Improve Your Sprint LTE Data Experience with Magic

Box, SPRINT, https://www.sprint.com/en/shop/services/magic-box.html.

               38. The Accused Products are touted as a means of expanding access to Sprint

cellular service using Sprint coordination centers and existing network infrastructure, such as a

broadband Internet connection, by routing cellular communications through add-on base stations

in lieu of cell phone towers. According to Sprint, the Airave is an “[e]asy to use, easy to install”

device that “delivers a stronger, more reliable voice and data experience by leveraging your

home        internet.”    Sprint     Airave     Support,        SPRINT,   https://www.sprint.com/en/support/

solutions/device/airave-support-center.html. User guides for the Airave likewise state that it

“provides a booster signal for your wireless voice and 3G data services. It’s like having your

very own cell tower.”2

               39. The Accused Products include, as disclosed by Plaintiff’s patents, a gateway to a

packet-based data network comprising: a transceiver adapted to establish a radio frequency link

with a mobile device; a connector to a packet based data network; and a connection regulator that

is adapted to facilitate data flow between the mobile device and the packet-based data network,

wherein the gateway is adapted to determine its own physical location.




2
    Sprint Airave 2.5 Troubleshooting Guide, at b.

                                                           17

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 18 of 35 PageID #: 143




Fig. 13. Airave 2.5 Troubleshooting Guide, at 4: Illustrating the Airave establishing a radio-
frequency link with a mobile device and connecting to, for example, the Internet (through WAN,
or Wide Area Network) Port.




Fig. 14. Teardown of a Sprint Airave depicting circuitboard, including a connection regulator.

                                               18

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 19 of 35 PageID #: 144




Fig. 15. Airave 2.5 Troubleshooting Guide, at 7 (depicting external and internal GPS antennae
of the Airave, which are used to report the device’s physical location).

                                            COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 8,559,312

            40. Plaintiff incorporates by reference Paragraphs 1 through 39 above.

            41. Defendants have infringed and continue to infringe the ‘312 patent in violation of

35 U.S.C. § 271, directly and/or indirectly by at least manufacturing, supplying, distributing,

selling and/or offering for sale products and/or systems, including the Accused Products, and/or

by contributing to or inducing infringement with others with the intent to cause infringement of

the ‘312 patent.

            42. For example, as set forth in the preceding paragraphs, Defendants have infringed

and continue to infringe at least claim 1 of the ‘312 patent, which discloses a “gateway to a

packet-based data network comprising: a transceiver adapted to establish a radio frequency link

with a mobile device; a connector to a packet based data network; and a connection regulator


                                                19

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 20 of 35 PageID #: 145




adapted to facilitate data flow between the mobile device and the packet-based data network;

wherein said gateway is adapted to determine a physical location of said gateway.”3




Fig. 16. Airave 2.5 Troubleshooting Guide, at 8: Depicting the Airave’s communication with a
mobile device and determination of its own physical location using GPS.




3
    Exhibit A, at 18.

                                               20

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 21 of 35 PageID #: 146




Fig. 17. Airave 2.5 Troubleshooting Guide, at 4: Illustrating the Airave transmitting data from a
cell phone to, for example, the Internet, and determining its physical location via GPS.




                                               21

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 22 of 35 PageID #: 147




Fig. 18. Magic Box Gold User Guide, at 43. The Magic Box uses “dual transceivers” to
communicate with a mobile device. Id. at 48.




Fig. 19. Magic Box Gold User Guide, at 11 (depicting Magic Box functioning as gateway to, for
example, the Internet (“Ethernet Backhaul”)).
                                             22

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 23 of 35 PageID #: 148




             43. Where acts constituting direct infringement of the ‘312 patent are not performed

by Defendants, such acts constituting direct infringement of the ‘312 patent are performed by

Defendants’ customers or end-users who act at the direction and/or control of Defendants, with

Defendants’ knowledge.

             44. No later than the filing of this Complaint, Defendants have had actual knowledge

of the ‘312 patent. Additionally, Plaintiff is informed and believes, and on that basis alleges, that

Sprint gained actual knowledge of the patents-in-suit by learning of a prior suit by Plaintiff

against Samsung and Verizon over infringing femtocell products. See, e.g., First Amended

Complaint ¶ 15, Salazar v. AT&T Mobility LLC, Sprint/United Management Company, et al.,

No. 19-cv-75 (E.D. Tex. July 19, 2019) (citing Barkan Wireless v. Samsung Elec. et al., No. 18-

cv-00028).

             45. Plaintiff is informed and believes, and on that basis alleges, that Defendants are

indirectly infringing one or more claims of the ‘312 patent by active inducement in violation of

35 U.S.C. § 271(b), by at least manufacturing, supplying, distributing, selling and/or offering for

sale the Accused Products to their customers with the knowledge and intent that use of those

products would constitute direct infringement of the ‘312 patent.

             46. For example, Defendants direct their customers how to install the Accused

Products, including connecting it to, for example, the Internet; connecting the power supply; and

connecting a GPS antenna for determining the Accused Product’s physical location.




                                                 23

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 24 of 35 PageID #: 149




Fig. 20. Airave 2.5 Setup User Guide, at 1: Instructing consumers on how to install the Accused
Products.

            47. Plaintiff is informed and believes, and on that basis alleges, that Defendants also

indirectly infringe one or more claims of the ‘312 patent by contributory infringement in

violation of 35 U.S.C. § 271(c). Defendants are aware that components of the Accused Products

are a material and substantial part of the invention claimed by the ‘312 patent, and that they are

designed for a use that is both patented and infringing, and that has no substantial non-infringing

uses.

            48. Defendants’ acts of infringement have caused damage to Plaintiff, and Plaintiff is

entitled to recover from Defendants (or any successor entity to Defendants) the damages

sustained by Plaintiff as a result of Defendants’ wrongful acts in an amount subject to proof at

trial.


                                                24

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 25 of 35 PageID #: 150




                                           COUNT II

                     INFRINGEMENT OF U.S. PATENT NO. 9,392,638

            49. Plaintiff incorporates by reference Paragraphs 1 through 48 above.

            50. Defendants have infringed and continue to infringe the ‘638 patent in violation of

35 U.S.C. § 271, directly and/or indirectly by at least manufacturing, supplying, distributing,

selling and/or offering for sale products and/or systems, including the Accused Products, and/or

by contributing to or inducing infringement with others with the intent to cause infringement of

the ‘638 patent.

            51. For example, as set forth in the preceding paragraphs, Defendants have infringed

and continue to infringe at least claim 1 of the ‘638 patent, which discloses an “add-on base

station comprising: a transceiver adapted to establish a radio-frequency link with a mobile

device; a first interface, separate from said transceiver, that is adapted for communication over

the public Internet; a controller adapted to: determine current geographical location data for the

add-on base station using a global positioning system (GPS) device included in the add-on base

station, wherein the current geographical location data includes location data determined by the

GPS device; transmit recurrent updates regarding current operating parameters to a server of a

server system via the public Internet, wherein the current operating parameters include current

geographical location data and the server system is adapted to identify the base station based on a

unique property stored in a tamper-free unit of the add-on base station and to track the add-on

base station based on the identification; obtain, from a server of the server system accessed via

the public Internet, gateway Internet Protocol (IP) address for a remote gateway that includes a

first interface to the public Internet and a second interface communicably coupled to a network

of a telephone service provider; route, using the gateway IP address, data from the mobile

                                                25

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 26 of 35 PageID #: 151




device, over the public Internet, to the remote gateway; and wherein the add-on base station has

transmission power lower than transmission power of convention base stations and produces a

cell smaller than macrocells of conventional base stations, and wherein the server system is

adapted to authorize and de-authorize add-on base stations to route data to the remote gateway

through the public Internet by recurrently issuing an operating license for the add-on base

station.”




Fig. 21. Airave 3.0 User Guide, at 7: Depicting the Airave acting as an add-on base station
comprising a transceiver for establishing a radio-frequency link with a mobile device; interface
for communicating over, for example, the Internet, and controller adapted to determine the
current geographical location data for the add-on base station using a global positioning system
(“External GPS Antenna”).



                                               26

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 27 of 35 PageID #: 152




Fig. 22. Airave 2.5 Troubleshooting Guide, at 9: Depicting fact that Airave is transmitting
updates regarding current operating parameters, including, for example, location data.




                                            27

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 28 of 35 PageID #: 153




Fig. 23. Magic Box Gold User Guide, at 43: Depicting use of, for example, a “device-specific
key” to authorize and/or authenticate the Magic Box Gold.




Fig. 24. Magic Box Gold User Guide, at 46: Depicting presence of “[t]amper [d]etection” in the
Magic Box Gold; and that the device communicates using the IP Protocol remotely via the
“Airspan’s EMS (Netspan),” which is “automatically detected via plug and play” and “supports
management of all Airspan products.”



                                              28

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 29 of 35 PageID #: 154




             52. No later than the filing of this Complaint, Defendants have had actual knowledge

of the ‘638 patent. Additionally, Plaintiff is informed and believes, and on that basis alleges, that

Sprint gained actual knowledge of the patents-in-suit by learning of a prior suit by Plaintiff

against Samsung and Verizon over infringing femtocell products. See, e.g., First Amended

Complaint ¶ 15, Salazar v. AT&T Mobility LLC, Sprint/United Management Company, et al.,

No. 19-cv-75 (E.D. Tex. July 19, 2019) (citing Barkan Wireless v. Samsung Elec. et al., No. 18-

cv-00028).

             53. Plaintiff is informed and believes, and on that basis alleges, that Defendants are

indirectly infringing one or more claims of the ‘638 patent by active inducement in violation of

35 U.S.C. § 271(b), by at least manufacturing, supplying, distributing, selling and/or offering for

sale the Accused Products to their customers with the knowledge and intent that use of those

products would constitute direct infringement of the ‘638 patent.

             54. Plaintiff is informed and believes, and on that basis alleges, that Defendants also

indirectly infringe one or more claims of the ‘638 patent by contributory infringement in

violation of 35 U.S.C. § 271(c). Defendants are aware that components of the Accused Products

are a material and substantial part of the invention claimed by the ‘638 patent, and that they are

designed for a use that is both patented and infringing, and that has no substantial non-infringing

uses.

             55. Defendants’ acts of infringement have caused damage to Plaintiff, and Plaintiff is

entitled to recover from Defendants (or any successor entity to Defendants) the damages

sustained by Plaintiff as a result of Defendants’ wrongful acts in an amount subject to proof at

trial.

                                            COUNT III

                                                 29

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 30 of 35 PageID #: 155




                     INFRINGEMENT OF U.S. PATENT NO. 8,014,284

            56. Plaintiff incorporates by reference Paragraphs 1 through 55 above.

            57. Defendants have infringed and continue to infringe the ’284 patent in violation of

35 U.S.C. § 271, directly and/or indirectly by at least manufacturing, supplying, distributing,

selling and/or offering for sale products and/or systems, including the Accused Products, and/or

by contributing to or inducing infringement with others with the intent to cause infringement of

the ‘284 patent.

            58. For example, as set forth in the preceding paragraphs, Defendants have infringed

and continue to infringe at least claim 15 of the ‘284 patent, which discloses a “communication

system comprising a coordination center connected to a packet based data network through a first

interface, two or more gateways functionally associated with a packet based data network,

wherein each gateway comprises a transceiver adapted to establish a radio-frequency link with a

mobile device; a second interface adapted to facilitate data flow between the mobile device and

the data network; and a controller adapted to regulate data flow between the mobile device and

the data network based, at least partially, on information received over the data network from

said coordination center” wherein “said gateways further comprise a unique identity achieved by

a unique number or digital document” and “said unique number or digital document contains an

encryption key; and said controllers are further adapted to conduct encrypted communications

with said center.”




                                                30

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 31 of 35 PageID #: 156




Fig. 25. Airave 2.5 Troubleshooting Guide, at 4: Illustrating the Airave, with a transceiver
adapted to establish a radio-frequency link with a cell phone, and an interface adapted to transmit
data between the mobile device and, for example, the Internet (through the WAN, or Wide Area
Network Port) and receive information from Sprint servers. See also Magic Box Gold User
Guide, at 46 (“Sprint Magic Box Gold is managed . . . remotely via Airspan’s EMS (Netspan)
using SNMP and supports management using a default IP address. . . . Airspan’s Netspan
element management system supports management of all Airspan products.”).




                                                31

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 32 of 35 PageID #: 157




Fig 26. Magic Box Gold User Guide, at 53: Depicting use by the Magic Box Gold of a unique
device specific-key that is “used to authenticate itself” and “is stored in an encrypted form.” See
also Magic Box Gold User Manual, at 49 (stating that Magic Box Gold uses “IPSec – Internet
Protocol Security,” a “protocol suite for securing Internet Protocol (IP) communications by
authenticating and encrypting each IP packet of a communication session”).


             59. No later than the filing of this Complaint, Defendants have had actual knowledge

of the ‘284 patent. Additionally, Plaintiff is informed and believes, and on that basis alleges, that

Sprint gained actual knowledge of the patents-in-suit by learning of a prior suit by Plaintiff

against Samsung and Verizon over infringing femtocell products. See, e.g., First Amended

Complaint ¶ 15, Salazar v. AT&T Mobility LLC, Sprint/United Management Company, et al.,

No. 19-cv-75 (E.D. Tex. July 19, 2019) (citing Barkan Wireless v. Samsung Elec. et al., No. 18-

cv-00028).

             60. Plaintiff is informed and believes, and on that basis alleges, that Defendants are

indirectly infringing one or more claims of the ’284 patent by active inducement in violation of

35 U.S.C. § 271(b), by at least manufacturing, supplying, distributing, selling and/or offering for


                                                 32

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 33 of 35 PageID #: 158




sale the Accused Products to their customers with the knowledge and intent that use of those

products would constitute direct infringement of the ‘284 patent.

              61. Plaintiff is informed and believes, and on that basis alleges, that Defendants also

indirectly infringe one or more claims of the ‘284 patent by contributory infringement in

violation of 35 U.S.C. § 271(c). Defendants are aware that components of the Accused Products

are a material and substantial part of the invention claimed by the ‘284 patent, and that they are

designed for a use that is both patented and infringing, and that has no substantial non-infringing

uses.

              62. Defendants’ acts of infringement have caused damage to Plaintiff, and Plaintiff is

entitled to recover from Defendants (or any successor entity to Defendants) the damages

sustained by Plaintiff as a result of Defendants’ wrongful acts in an amount subject to proof at

trial.

                                          JURY DEMAND

               63. Plaintiff demands a trial by jury on all issues.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff BARKAN WIRELESS IP HOLDINGS, L.P. requests entry of

judgment in its favor and against Defendants SPRINT CORPORATION, SPRINT

COMMUNICATIONS CO., L.P., SPRINT SOLUTIONS, INC., SPRINT SPECTRUM, L.P.,

and COMMSCOPE, INC. as follows:

         a)        Declaration that Defendants have infringed United States Patent Nos. 8,559,312,

9,392,638, and 8,014,284;




                                                   33

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 34 of 35 PageID #: 159




        b)         Awarding damages, in an amount no less than a reasonable royalty, arising out of

Defendants’ infringement of United States Patent Nos. 8,559,312, 9,392,638, and 8,014,284 to

Plaintiff, together with prejudgment and post-judgment interest, in an amount according to proof;

        c)         An award of attorney’s fees pursuant to 35 U.S.C. § 285 or as otherwise permitted

by law; and

        d)         For such other costs and further relief as the Court may deem just and proper.

DATED: December 5, 2019

                                                 Respectfully submitted,

                                                 _/s/ Max L. Tribble, Jr.___________

                                                 Max L. Tribble, Jr. – Lead Counsel
                                                 Texas State Bar No. 20213950
                                                 Justin Nelson
                                                 Texas State Bar No. 24034766
                                                 SUSMAN GODFREY, L.L.P.
                                                 1000 Louisiana Street, Suite 5100
                                                 Houston, Texas 77002
                                                 Telephone: (713) 651-9366
                                                 Facsimile: (713) 654-6666
                                                 mtribble@susmangodfrey.com
                                                 jnelson@susmangodfrey.com

                                                 Matthew R. Berry
                                                 Washington State Bar No. 37364
                                                 Alexander W. Aiken
                                                 New York State Bar No. 5599832
                                                 SUSMAN GODFREY, L.L.P.
                                                 1201 Third Ave., Suite 3800
                                                 Seattle, Washington 98101
                                                 Telephone: (206) 516-3880
                                                 Facsimile: (206) 516-3883
                                                 mberry@susmangodfrey.com

                                                 William D. O’Connell
                                                 New York State Bar No. 5491014
                                                 SUSMAN GODFREY, L.L.P.
                                                 1301 Avenue of the Americas, 32nd Fl.
                                                 New York, New York 10019-6023
                                                    34

7013105v1/016556
Case 2:19-cv-00336-JRG Document 25 Filed 12/05/19 Page 35 of 35 PageID #: 160




                                   Telephone: (212) 336-8330
                                   Facsimile: (212) 336-8340
                                   boconnell@susmangodfrey.com

                                   S. Calvin Capshaw
                                   Texas State Bar No. 03783900
                                   ccapshaw@capshawlaw.com
                                   CAPSHAW DERIEUX LLP
                                   114 E. Commerce Ave.
                                   Gladewater, TX 75647
                                   Telephone (903) 845-5770

                                   T. John Ward, Jr.
                                   Texas State Bar No. 00794818
                                   jw@wsfirm.com
                                   WARD, SMITH & HILL, PLLC
                                   PO Box 1231
                                   Longview, Texas 75606
                                   Telephone: (903) 757-6400
                                   Facsimile: (903) 757-2323




                                     35

7013105v1/016556
